Case 3:14-cr-00175-WHA Document 1006-20 Filed 02/06/19 Page 1of 13

EXHIBIT T
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:14-cr-00175-WHA Document 1006-20 Filed 02/06/19 Page 2 of 13

— on

 

SUPERIOR COURT OF THE STATE OF CALIFORNIA
IN AND FOR THE COUNTY OF SAN MATEO
---000---

Coordination Proceeding Special -) JCCP NO. 4648,
Title (Rule 3.550) ) Tort Actions

) CASE NO. 499864
PG&E “SAN BRUNO FIRE" CASES

SUSAN BULLIS, individually;
SUSAN BULLIS, as heir of GREGORY
BULLIS and WILLIAM BULLIS,
deceased; and SUSAN BULLIS, as
representative of the Estates of

GREGORY BULLIS and WILLIAM
BULLIS,

Plaintiffs,
Vv.

PACIFIC GAS & ELECTRIC COMPANY,
a corporation; PG&E CORPORATION,
a corporation; and DOES 1
through 50, inclusive,
Defendants

eee eee ee eee ee ee ee

VIDEOTAPED DEPOSITION OF EDWARD ALFONSO SALAS

THURSDAY, MAY 17, 2012

Reported by:

LUCY CARRILLO-GRUBBS, RMR, CRR, RPR, CRP, cSR
License No. 6766

UCCELLI & ASSOCIATES
Certified Shorthand Reporters
1243 Mission Road
South San Francisco, California 94080
Tel: 650.952.0774
Fax: 650.952.8688
www.uccellireporting.com
Email: reporters@uccellixeporting.com

 

 

_ PLNTFS_EVID_003065

 
Case 3:14-cr-00175-WHA Document 1006-20 Filed 02/06/19 Page 3 of 13

~~ . rn"

EDWARD ALFONSO SALAS - 05-17-2012

 

 

1 A. Not that I recall.

2 Q. Did you have any -- any responsibilities for
3 assessing the risks to integrity of gas pipelines

4] while you're with Verizon Wireless? |

5 A. No.

6 Q. Okay.

7 You joined PG&E, you said, on April of 2007,
8] correct?

9 A. Correct.
10 - Q. Prior to that time, would I be correct in

11] understanding that you have never had responsibility
12| for assessing the integrity of a gas transmission

13} pipeline?

14 A. Correct.

15 Q. Or involved in risk management related to the
16| assets of a natural gas operator?

17 A. Correct.

18 Q. Or any energy operator?

19 A. We had entered electric systems in telecom,
20] and I did have responsibility, we had rectifiers,
21 converters and the like, but not on the scale of

22] commercial energy utility.

23 Q. Okay. ’ Thank you.

24 Why did you leave Verizon Wireless to go to
25| PG&E?

408.275.1122 Uccelli & Associates 650.952.0774 26

 

 

PLNTFS_EVID_003086

 
 

Case 3:14-cr-00175-WHA Document 1006-20 Filed 02/06/19 Page 4 of 13

10

11

12

ie

14

15

16

17

18

19

20

21

22

23

24

25

aa. aim,

EDWARD ALFONSO SALAS 05-17-2012

 

 

A. I was recruited.

QO. By whom?

A. Bill Morrow.

QO. What did you understand Bill Morrow's title or
position was at PG&E?

A. As I recall, it was something akin to chief
operating officer.

Q. And what did Mr. Morrow say to you about the
position that you would take over at PG&E?

A. He felt that there was a need for my skillset
and that there were areas that I could bring value.
We had been colleagues at AirTouch and in Pacific
Telephone in the past so ‘he was familiar with me.

QO. Did he describe for you the skillset that he
believed would be of value to PG&E?

As Yeah.

Q. What did he say?

A. I don't recall specifically what he said, but
the essence of it, that I do recall, was they -- he
wanted more operational discipline, he wanted
somebody to better manage accountability. They were
attempting to shift culture, and they had culture
objectives. His sense was, they had many layers of
subject matter experts as it related to the technical

disciplines, but were trying to transition in terms

 

408.275 .1722 Uccelli & Associates 650.952.0774

PLNTFS_EVID_003067

 
 

Case 3:14-cr-00179-WHA Document 1006-20 Filed 02/06/19 Page 5 of 13

10

ie]

EDWARD ALFONSO SALAS 05-17-2012

 

of, again, process -- process management and metrics
and accountability and the like.

Q. You used a term “operational discipline," what
did you understand that to mean as used by
Mr. Morrow?

A. Rigor, in terms of results reporting, setting
Clear standards for performance and then taking
action when there are levels of performance that
deviate from -- from that, and building an integrity
from top to bottom of the organization, to be

sensitive to performance and -- and doing the job.

 

12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Q. Did he describe for you the problems he
perceived existed at PG&E as part of these recruiting
discussions?

A. Not in any real substance or depth, just that
he was not satisfied with the incumbents and wanted
to make a change.

Q. When you say not satisfied by the incumbents,
who did you understand that to refer to?

A. Quite frankly, I don't remember their names,
one was Jeff Butler and I don't recall the other
gentleman.

Q. What did you understand Mr. Butler's position
was at PG&E at the time?

A. He was the senior officer, I don't recall what

 

 

408.275.1122 Uccelli & Associates 650.952.0774 28

PLNTFS_EVID_003068
Case 3:14-cr-00175-WHA Document 1006-20 Filed 02/06/19 Page 6 of 13
n— nw

10
11
12
13
14
i5

16

EDWARD ALFONSO SALAS . 05-17-2012

 

QO. So describe for me what you meant by seismic.

A. Inherent in a -~ our operating geography we've
got a number of active fault lines, and so there's
an under- -- underlying risk associated with
operations and safety as it relates to our
preparedness and our ability to manage in the event
of a significant earthquake. An earthquake beyond -—-
beyond that which we might have recently experienced.

Q. Okay.

When you use the term "system safety," what do
you include within that?
| A. You'd have to go back to the risk language

itself, but it excluded anything having to do with
seismic-related events, because seismic had -- was
its own risk and it was administered separately. Nor

did it include urban wildfire.

 

 

17
18
19
20
21
22
23
24

25

 

Q. Okay. Let me mark -- or let me show you as

first in order, Exhibit 197.

Victor, could you get me Exhibit 197, please.
The big binder.

Oh, thank you.

Sir, I'm going to put in front of you Exhibit
197. The document's entitled "Risk Management in ED
and E&0," dated May 1, 2007.

Have you ever seen this document before?

 

408.275.1122 Uccelli & Associates 650.952.0774 71

PLNTFS_EVID_003069

 
 

Case 3:14-cr-00175-WHA Document 1006-20 Filed 02/06/19 Page 7 of 13

10

id.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

EDWARD ALFONSO SALAS 05-17-2012

 

 

A. I don't recall, although the notes look like
my writing, so I think you can conclude that I had
seen it.

Q. That's what I wanted to ask you. The
handwriting that's on the upper right-hand corner on
the first page of this exhibit, that's your
handwriting?

A. Yes. That's -- it appears to be.

Q. Okay.

And this appears to be a risk management in ED
and F&O, that's energy delivery and engineering and
operations for May of 2007, correct?

A. Correct.

Q. Was -- as part of your, what I want to call,
investigation and research into the programs, I take
it that you reviewed, in the course of your new job,
various materials that dealt with enterprise risk?

Awe YESt

Q. And this was one of them, correct?

A. Correct.

@. And in that regard, can you tell me what you
wrote, your handwriting in the upper right-hand
corner?

A. "Seems unactionable because almost everything

is broken, overbroad assessment, need to triage."

 

408.275.1122 Uccelli & Associates 650.952.0774 72

PLNTFS_EVID_003070

 
 

Case 3:14-cr-00175-WHA Document 1006-20 Filed 02/06/19 Page 8 of 13

Ww WN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

ron fom

EDWARD ALFONSO SALAS 05-17-2012

 

 

Q. What did you mean by that?

A. I was referring to the body of risks or the
language here, in my mind, did not lend itself to any
specific more narrow set of actions to mitigate. It
was very, very broad and would result in trying to,
in my language, boil the ocean. And I wanted to have
more specificity and actionability and -- and clarity
about what we're going to pursue.

Q. Your reaction to reading this is that it
seemed almost everything was broken; is that right?

A. That's what it says. I'd have to reread it to
understand whether -- also understand that this is 20
days after I was hired.

Q. All right, I understand. I'm just getting
your reactions to what you read.

A. Yeah.

Q. And if I got it correctly, you wrote, seems
inachievable?

A. Inactionable, or -~

Q. Unactionable.

A. Unactionable.

Q. Unactionable because almost everything was
broken, that was what yop wrote at the time after you
read it, correct?

A. Correct.

 

 

408.275.1122 Uccelli & Associates 650.952.0774

73

PLNTFS_EVID_003071
 

Case 3:14-cr-00175-WHA Document 1006-20 Filed 02/06/19 Page 9 of 13

EDWARD ALFONSO SALAS 05-17-2012

 

1 Q. And then you wrote need to triage, what did
2] you mean by that?
3 A. Prioritize. |

4 Q. Because you perceived what was written did not
5| have any appropriate targeted action plan, is that

6] true?

7 A. For my way of thinking, I wanted more

8| delineated clear priority scheme, so that we could

9| pick off the most important elements first and

10| address those.

11 Q. So --

di? A. And the less -- the less important elements
13} later.

14 Q. So prioritization would be one of the

15] things --

16 AG Yes’.

ay Q. -- you felt it needed, correct?

18 A. \Gorrect.

19 QO. Clear and definite descriptions of what the

20) problem was?
21 A. Yes.
22 Q. Clear and definite action plans of how to

23} eliminate the issue?

 

 

24 A. Maybe.
25 Q. Clear and targeted goals as to when it was
408.275.1122 Uccelli & Associates 650.952.0774 74

PLNTFS_EVID_003072

 
 

Case 3:14-cr-00175-WHA Document 1006-20 Filed 02/06/19 Page 10 of 13

10

11

12

13

14

15

16

Ld

18

19

20

21

22.

23

24

25

EDWARD ALFONSO SALAS 05-17-2012

 

 

that the problem would be addressed?

A. Maybe.

Q. A commitment from management to properly fund
what needed to be done?

A. If approved.

Q@. Those were the things you were looking for in
terms of concrete descriptions of the issue and how
it would be managed, is that true?

A. Among other things.

Q. What else?

A. I would want to validate the legitimacy of
what was being asserted here.

Q. Okay.

So you were looking for a process of
validation as well?

A. I want to understand that what I'm reading was
valid.

Q. Okay, got it.

Now, if we could go through some of this,
under enterprise problem, by enterprise we're
referring to PG&E both on its electric and gas
distribution side, correct?

A. Correct. I think it also more broadly refers
to PG&E utility and corporation.

Q. Exactly.

 

 

408.275.1122 Uccelli & Associates 650.952.0774 75

PLNTFS_EVID_003073
 

Case 3:14-cr-00175-WHA Document 1006-20 Filed 02/06/19 Page 11 of 13
ra

10
il
12
13
14
15
16
Lf
18
19
20
ZA.
22
23
24

25

i,

EDWARD ALFONSO SALAS 05-17-2012

 

 

The entire company?

A. Correct.

Q. And it says: "The first problem" -- looking
under enterprise problem, "the first problem is that
PG&E lacks a well-defined documented risk
policy/standard at the enterprise level. That, one,
explains PG&E's overall risk assessment methodology;
two, defines the lines of business roles and
responsibility; three, specifies the requirements for
performing and documenting risks; four, links risk
assessments to controls, self-assessment, reviews,
and audits; and five, specifies the requirements for
metrics to trask -- to track the risks."

Did I read that accurately?

A. Wes:

©. And is that what you were referring to when
you were saying, seems inactionable or unactionable?

A. No. TI would have been referring to the entire
document.

QO. Okay.

‘So that plus everything else that's in there,
correct?

A. Right.

Q. All right.

What did you do after you received this from

 

 

408.275.1122 Uccelli & Associates 650.952.0774 76

PLNTFS_EVID_003074
 

Case 3:14-cr-00175-WHA Document 1006-20 Filed 02/06/19 Page 12 of 13

10

11

12

es

14

Ls

16

Lil

18

19

20

21

22

23

24

25

EDWARD ALFONSO SALAS 05-17-2012

 

 

2007 to 2009 to help implement some of the criticisms
that were contained here and -- and devise a solution
in the four years you were there?

A. I worked with the corporate risk staff to help
to better clarify the program, have it be more
oper- -- what I would call operational in nature and
less abstract or theoretical.

Q. Okay.

A. I established responsibility on my staff for
helping to administer the various risks that I was
responsible for. And attempted to influence their
focus with regard to what it was we were going to
address.

QO. Okay.

Did you feel that in the four years you were
there, that PG&E was able to solve the five items
that were listed there on the enterprise problem?

A. I think it was a work in progress, I think
things were better, but certainly not where we needed
to end up.

Q. On a scale of zero to hundred percent, how
much do you think PG&E was able to accomplish in the
four years you were there?

MR. LYONS: Objection, vague.

THE WITNESS: I can't assign a number, and I

 

 

 

408.275.1122 Uccelli & Associates 650.952.0774 77

PLNTFS_EVID_003075
 

Case 3:14-cr-00175.\WHA Document 1006-20 Filed 02/06/19 Page 13 of 13

EDWARD ALFONSO SALAS 05-17-2012

 

 

1] would say given the San Bruno tragedy, I'd -- I'd

2} have to relook the pias -- the entire program, in
3] light of that event.

4 BY MR. PITRE:

5 Q. It was a failure, wasn't it?

6 A. Absolutely.

q QO. So if we go down below, impact of problem on
8| ED and E&o.

9 Do you see that section, please?
10 A. Yes.
11 Q. It says: "The risk assessment methodologies
12} for determining what work is funded is not linked and

13

14

LS

16

Ly

18

19

20

21

22

23

24

25

 

is different than the risk assessment methodology

used by ED and E&0 to determine high risk work

processes."
Did I read that correctly?
A. Yes, you did.
Q. What did you understand that to mean when you
read it?
A. That there were two different funding or work
processes, one was the more, what I would say,

abstract, high level enterprise risk management
program, which dealt with risks that could be
debilitating to the enterprise, the other was more

the everyday management of risk in ED and E&0, as it

 

408.275.1122 Uccelli & Associates 650.952.0774 78

PLNTFS_EVID_003076

 
